EXHIBIT 32.1 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES CERTIFICATION OF PERIODIC FINANCIAL REPORTS PURSUANT TO SECTION -OXLEY ACT OF 2002 To the best of their knowledge the undersigned hereby certify that the Quarterly Report on Form 10-Q of Marine Products Corporation for the period ended June 30, 2010, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. Sec. 78m) and that the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Marine Products Corporation. Date: August 6, 2010 /s/ Richard A. Hubbell Richard A. Hubbell President and Chief Executive Officer (Principal Executive Officer) Date: August 6, 2010 /s/ Ben M. Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer)
